ORDER

GAJARSA, Circuit Judge.
John Miller et al. move without opposition to transfer this appeal to the United States Court of Appeals for the Tenth Circuit.
Miller states that he mistakenly appealed to this court instead of the Tenth Circuit. Miller asserts that “[t]his case does not involve any of the matters to which this Court has jurisdiction.” Having reviewed the decision on appeal, we agree and conclude that transfer is warranted pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
The motion is granted.